Citation Nr: 0116759	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  00-01 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from November 1986 to 
September 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1999 rating decision of the 
Detroit, Michigan, regional office (RO) of the Department of 
Veterans Affairs (VA), which found that no new and material 
evidence had been submitted to reopen a claim for service 
connection for an acquired psychiatric disability.  The claim 
was deemed to have been reopened by the December 1999 
statement of the case, which found that a statement from the 
veteran's wife constituted new and material evidence.  
However, after a review of the claim on the merits, it 
remained denied.  In this regard, the Board must make a 
preliminary independent determination as to this matter.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Accordingly, the issue of whether new and material evidence 
has been submitted to reopen the claim for entitlement to 
service connection for an acquired psychiatric disability 
will be addressed herein. 


FINDINGS OF FACT

1.  Entitlement to service connection for an acquired 
psychiatric disease including alcohol dependence was denied 
in a September 1997 rating decision on the basis that there 
was no evidence of treatment for a psychiatric disability 
either during service or until several years after discharge 
from service; the veteran did not submit a notice of 
disagreement with this decision within one year of notice 
thereof. 

2.  Evidence received since September 1997 includes a 
statement from the veteran's wife that was not previously 
considered, and which purports to show that the veteran had 
symptoms attributable to a psychiatric disability during 
active service.  

3.  The veteran has not submitted competent medical evidence 
of a psychiatric disability during active service or until 
several years after discharge from service, and he has not 
submitted a competent medical opinion indicating that his 
current bipolar disorder is attributable to active service.  


CONCLUSIONS OF LAW

1.  The September 1997 rating decision which denied 
entitlement to service connection for an acquired psychiatric 
disease including alcohol dependence is final; however, the 
veteran has submitted new and material evidence to reopen his 
claim.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.105(a) 
(2000). 

2.  The preponderance of the evidence shows that an acquired 
psychiatric disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5108 (West 1991); 38 C.F.R. §§ 3.156(a), 3.307, 3.309 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he developed a psychiatric 
disability during active service.  He states that he began to 
experience some auditory and visual hallucinations as early 
as basic training, but that he was too afraid to report his 
symptoms.  He argues that his wife's statement and his 
testimony shows that he experienced psychiatric symptoms 
during service, and that this constitutes new and material 
evidence to reopen his claim.  Finally, he believes that the 
evidence of record is sufficient to establish entitlement to 
service connection for his disability.  

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (to be codified as amended at 
38 U.S.C. § 5102 and 5103).  In December 1998, the RO mailed 
the veteran a detailed letter describing what type of 
evidence was required to establish service connection for his 
bipolar disorder.  A list of possible sources of this 
evidence was provided to him.  The definition of new and 
material evidence was sent to him in a February 1999 letter.  
The pertinent laws and regulations, as well as a detailed 
explanation of the decision to deny the veteran's claim, were 
provided to the veteran in the December 1999 statement of the 
case.  The Board concludes that the discussions of the 
letters and the statement of the case sent to the veteran 
informed him of the manner of evidence required to reopen his 
claim and establish service connection for his psychiatric 
disability, and that the VA's notification requirements have 
been met.  

The VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-2098 (2000) (to be codified as amended at 
38 U.S.C. § 5102 and 5103).  All pertinent medical records 
appear to be contained in the claims folder.  As noted above, 
the veteran was provided with a list of the type of evidence 
that could support his claim.  He has not identified any 
other evidence to be obtained by the VA.  The veteran was 
afforded a hearing before the undersigned member of the Board 
at the RO in March 2001.  He was notified by letter in 
January 2001 of the new notice and development requirements 
contained in the VCAA, and informed that a review of his case 
had determined that the requirements had been met.  
Therefore, as there are no other records which have been 
identified by the veteran and are relevant to his claim, the 
Board must conclude that the duty to assist has been 
completed.  

Therefore, the Board finds that a remand would serve no 
useful purpose for this issue.  See Soyini v. Derwinski 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its duties to inform and assist the veteran in 
this case.  Further development and further expending of the 
VA's resources is not warranted.  Any "error" to the 
veteran resulting from this decision does not affect the 
merits of his claim or substantive rights, for the reasons 
discussed above, and is therefore, harmless.  See 38 C.F.R. 
§ 20.1102.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  If a psychosis becomes 
manifest to a degree of 10 percent within one year of 
separation from active service, then it is presumed to have 
been incurred during active service, even though there is no 
evidence of a psychosis during service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

The record indicates that entitlement to service connection 
for an acquired psychiatric disease including alcohol 
dependence was denied in a September 1997 rating decision.  
The veteran was notified of this decision and provided with 
his appellate rights in an October 1997 letter.  He did not 
submit a notice of disagreement with this decision.  
Therefore, the September 1997 decision is final, and is not 
subject to revision on the same factual basis.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.105(a).

If new and material evidence is submitted regarding a claim 
which has previously been denied, then the claim can be 
reopened and reviewed.  38 U.S.C.A. § 5108. New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Stanton v. Brown, 5 Vet. App. 563, 566 
(1993).  The Court has reviewed and upheld the standards 
regarding the issue of finality.  Reyes v. Brown, 7 Vet. App. 
113 (1994).

The September 1997 rating decision denied the veteran's claim 
for entitlement to service connection for an acquired 
psychiatric disease including alcohol dependence on the basis 
that the service medical records were negative for a 
psychiatric disease.  Current evidence included a diagnosis 
of a bipolar affective disorder with psychotic features.  
Entitlement to service connection for the bipolar disorder 
was denied on the basis that it was not incurred in or 
aggravated by service.  

The evidence received since September 1997 includes a letter 
from the veteran's wife dated January 1999.  She states that 
the veteran began to exhibit strange behavior in early spring 
of 1992, which included delusions about his co-workers and 
family.  In addition, the veteran appeared at a hearing 
before the undersigned Board member in March 2001.  He 
testified at that time that he first began to hear voices and 
see hallucinations during basic training at the beginning of 
service.  See Transcript.  

The Board finds that the January 1999 letter from the 
veteran's wife and his testimony at the March 2001 hearing 
constitutes new and material evidence.  It is new because it 
contains information that was not considered in the September 
1997 rating decision, and it is material because this 
information purports to show that the veteran's current 
psychiatric disability was incurred either during service, or 
within the one year presumptive period following the end of 
active service.  Therefore, the veteran's claim is reopened.  

As the veteran's claim has been reopened, the Board must now 
review his claim on a de novo basis, with consideration of 
all the evidence of record, both new and old.  At this 
juncture, the Board notes that when a claim which has 
previously been denied by the RO is reopened by the Board, 
the Board must not take any action which would prejudice the 
rights of the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).  However, the December 1999 statement of the case 
indicated that the statement of the veteran's wife was new 
and material evidence, and proceeded to consider the 
veteran's claim on a de novo basis.  Therefore, no harm will 
result to the veteran if the Board also considers his claim 
on a de novo basis without first returning it to the RO.  

A review of the service medical records is negative for 
evidence of a psychiatric disability.  

The initial post service evidence of a psychiatric disability 
is found in the records of a VA hospitalization from March 
1995 to April 1995.  The veteran stated that his problems 
began approximately two and a half years ago, when his 
alcohol intake increased due to pressure at work.  He 
reported increased anxiety shortly after that time, and he 
began to see a psychiatrist.  The veteran reported depression 
in recent months.  The discharge diagnoses were obsessive 
compulsive disorder, alcohol dependence, and possible 
generalized anxiety disorder.  

Private treatment records dated October 1996 note that the 
veteran had been hospitalized from July 1996 to September 
1996.  Previous hospitalizations were said to have occurred 
at a VA facility in 1995, and at private facilities on two 
occasions in 1996.  The diagnosis was chronic schizophrenia.  

VA hospital records from January 1997 show that the veteran 
was admitted after complaining of marked increase in anxiety 
over concerns of obsessive-compulsive disorder at work.  His 
obsessive-compulsive disorder was said to date back following 
discharge from the military in 1991.  He had become depressed 
over an inability to find a new job, which was followed by 
increased anxiousness and delusional behavior.  A review of 
the veteran's history revealed several episodes of major 
depression with several episodes of delusions.  The discharge 
diagnoses were major depressive disorder, obsessive-
compulsive disorder, and history of alcohol dependence.  

Additional VA records show that the veteran was hospitalized 
on several other occasions for his mental disorders.  At a VA 
hospitalization from March 1997 to April 1997, the veteran 
gave a history of visual hallucinations at age 18.  The 
discharge diagnoses were bipolar affective disorder with 
psychotic features, and alcohol dependence.  He was also 
hospitalized from September 1997 to October 1997 with a 
diagnosis of bipolar disorder, and obsessive-compulsive 
disorder.  The veteran reported that he had first been 
diagnosed with a mental illness in 1994, and that the 
diagnosis was obsessive-compulsive disorder with bipolar 
disorder.  In November 1997, he was again hospitalized for a 
bipolar disorder with psychotic features, and obsessive-
compulsive disorder.  At this time, he said that he was 
diagnosed with obsessive compulsive disorder and a bipolar 
disorder sometime in the late 1980s or early 1990s.  

The January 1999 letter from the veteran's wife states that 
she has known him since 1987.  He began to behave strangely 
in the early spring of 1992, and to mention many delusions.  
She believed that something had occurred to him during 
service that caused his behavior.  

At the March 2001 hearing, the veteran testified that he felt 
a lot of pressure and anxiety during basic training, and he 
believed he was being singled out and treated unfairly.  He 
states that he began to have hallucinations and delusions 
during this time, and that he continued to experience them on 
a periodic basis throughout service.  The veteran states that 
he was afraid to report his symptoms and seek treatment.  See 
Transcript.  

After careful review of the veteran's contentions and the 
evidence of record, the Board is unable to find that service 
connection is warranted for his psychiatric disability.  The 
veteran has not submitted competent medical evidence to 
indicate that his illness began during active service.  

The service medical records are negative for evidence of a 
psychiatric disability.  The initial medical evidence of a 
psychiatric disability is dated March 1995, more than three 
and a half years after his discharge from service.  The 
veteran has provided several different histories regarding 
the origin of his disability.  The March 1995 hospital 
records state that the veteran reported his symptoms began 
approximately two and a half years ago, and were the result 
of increased pressures at work.  The Board notes that this 
would date the onset of his disability as approximately one 
year after discharge.  In January 1997, the veteran stated 
that an obsessive-compulsive disability began in 1991, but 
following discharge from service.  In March 1997, he stated 
that his symptoms began at age 18, which would have been 
three years prior to entrance into active service.  In 
September 1997, the veteran stated that he was first 
diagnosed with a psychiatric disability in 1994.  In November 
1997, the veteran reported that he had first been diagnosed 
with a disability in the late 1980s or early 1990s.  The 
veteran's wife reported that she had known him since 1987, 
and that he began to show strange behavior in early spring of 
1992.  Finally, the veteran has testified that his symptoms 
began during basic training.  However, in spite of all the 
medical evidence and the various histories contained within, 
the Board notes that there is not a single diagnosis of a 
psychiatric disability either during service or within the 
one year presumptive period following discharge from service.  
Furthermore, not a single doctor has opined that the 
veteran's psychiatric disability was initially incurred in or 
aggravated by active service, or within the one year 
presumptive period following discharge from service.  

The only evidence to place the origin of the veteran's 
disability within active service or the one year presumptive 
period following discharge from service is the January 1999 
statement from the veteran's wife, and the histories and 
testimony provided by the veteran.  The veteran's wife has 
stated that the veteran began to display unusual behavior in 
the spring of 1992.  However, while the veteran's wife is 
fully qualified to observe and report the veteran's behavior, 
she is not a doctor, and is not competent to make a diagnosis 
of that behavior, or state that it was caused by active 
service.  Similarly, the veteran is qualified to report the 
symptoms and feelings he was experiencing, but he is not 
qualified to make a diagnosis of what these symptoms 
represented.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
In addition, the veteran is apparently a poor historian 
regarding the origination of his disability, and has provided 
several different dates as to when it first began, including 
before service, during service, and after service.  These 
variations tend to make the histories provided by him less 
than credible.  Therefore, as there is no competent medical 
evidence of a psychiatric disability during active service or 
the one year presumptive period following discharge from 
active service, and no competent medical opinion that relates 
the veteran's current psychiatric disability to active 
service, the preponderance of the evidence is against the 
veteran's claim for service connection for a psychiatric 
disability.  


ORDER

Entitlement to service connection for an acquired psychiatric 
disability is denied. 



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

